 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers, AFL-CIO, Local Union No.101andMetropolitan-Gill-Tecon,a Joint Venture'andColo-rado Laborers'District Council,affiliated with the Interna-tional Hod Carriers,Building and Common Laborers'Union ofAmerica,AFL-CIO.Case No. 27-CD-67.December 28,1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed by Metropolitan-Gill-Tecon, hereinafter called the Company or Employer, allegingthat International Brotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths, Forgers and Helpers, AFL-CIO, Local Union No. 101,hereinafter called the Respondent, had violated Section 8(b) (4) (D)of the Act by inducing or encouraging employees of the Company toassign the work in dispute to employees who are members of theRespondent rather than to employees who are represented by ColoradoLaborers'DistrictCouncil, affiliatedwith the International HodCarriers, Building and Common Laborers' Union of America, AFL-CIO, hereinafter called the Laborers.A hearing was held beforeHearing Officer Allison E. Nutt on September 21, 1965.All partiesappeared at the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to adduce evi-dence bearing on the issues.Thereafter, Respondent filed a brief, andthe Company and the Laborers filed a joint brief.Upon the entirerecord in the case, the National Labor Relations Board 2 makes thefollowing findings :I.THE BUSINESS OF THE EMPLOYERThe Employer, a joint venture composed of Metropolitan PavingCo., Inc., and Gill Construction Co., both of Oklahoma City, Okla-homa, and Tecon Corporation of Dallas, Texas, is engaged in thebusiness of heavy construction at Buena Vista, Colorado. In theoperation of its business in Colorado during the past 12 months,it received goods and materials valued at more than $50,000 directlyfrom points outside the State of Colorado.We find that the Employeris engaged in commerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the policies of the Act to assertjurisdiction herein.IThe name of the Employer appears as amended at the hearing.'Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Chairman McCulloch andMembers Fanning and Jenkins].156 NLRB No. 45. INT'L BROTHERHOOD BOILERMAKERS, ETC., LOCAL 101419II.THE LABOR ORGANIZATION INVOLVEDRespondent and the Laborers are labor organizations within themeaning of Section 2 (5) of the Act.III.THE DISPUTEA. Thework in issueThe work in dispute is the unloading,handling, fitting, and weldingof steel pipe which is an integral part of the installation of a pipe-line to carry water to the cities of Aurora and Colorado Springs,Colorado.B. The basic factsThe Company was formed to construct a water transmission line forthe cities of Aurora and Colorado Springs, Colorado, which construc-tion is known as the Homestake project.The pipeline to be con-structed by the Company is approximately 50 miles long, of whichsome 43 miles is concrete pipe and 7 miles steel pipe. The latter is tobe laid in 12 intermittent segments which vary in length from approxi-mately 100 feet to several miles.The sections of concrete and steelpipe to be used in the project are manufactured for installation atspecific locations and cannot be interchanged.During the summer of 1964, following its receipt of a work order forconstruction of the pipeline, the Company held a series of meetingswith representatives of the Laborers, Teamsters, Operating Engineers,and Carpenters Unions for the purpose of executing a statewide formof Heavy and Highway Agreement which would cover work on theHomestake project.It was agreed that all work on the project wouldbe performed by those four unions.Originally, the Laborers was toperform all rigging, handling, and fitting of steel pipe, while thewelding of steel pipe was to be performed by the Operating Engineers.Subsequently, the Operating Engineers withdrew its claim for thewelding, and that work was then reassigned to the Laborers. InOctober 1964, Respondent's International Representative Johnsonindicated in a letter to the Company that his union claimed the dis-puted work.Following the Company's refusal to discuss assign-ment of the work, Respondent referred the dispute to the NationalJoint Board for the Settlement of Jurisdictional Disputes in theBuilding and Construction Industry.Thereafter, the Companynotified the Joint Board that neither it nor the Laborers recognizedthe Joint Board and that neither would abide by any decision it issued.On January 7, 1965, the Joint Board awarded the disputed work toRespondent.217-919-66-vol. 156-28 420DECISIONS OF NATIONAL LABOR RELATIONS.BOARD ,Following several unsuccessful attempts by the parties to resolvethe dispute, Respondent picketed the jobsite on July 26 and 27 andagain on August 17 and 18. On both occasions, the picketing causeda shutdown of the project. The picket signs stated as follows:Notice to Public:MGT refuses to comply with National JointBoard decision,Boilermakers Local 101.C. Applicability of the statuteBefore the Board proceeds with a determination of a disputepursuant to Section10(k) of theAct, it must be satisfiedthat thereisreasonable cause to believe that Section8 (b) (4) (D)has beenviolated.As previouslydescribed,the record demonstrates thatRespondent picketed the jobsite on two separate occasions,therebysuccessfully inducing work stoppages,for the purposeof forcingthe Company to assign the work in dispute to Respondent instead of tothe Laborers.Accordingly,we find,on the entirerecord, that thereis reasonable cause to believe that a violation of Section8(b) (4) (D)has occurred,and that thework dispute is properly before the Boardfor determination under Section10 (k) of the Act.D. Contentions of the partiesIn support of its claim to the disputed work, Respondent relies uponthe decision of the National Joint Board, and upon State and nationalpractice showing that it has performed similar work in the past.The Employer and Laborers contend that the assignment of workto the latter is supported by the contract between those parties, assupplemented by the mutual understanding between the Company andthe four contracting unions on the project, efficiency and economy ofoperations,and the sufficient skills of laborers to perform the work.They further contend that there is no relevant practice of any kindsupporting the claim of Respondent.E.Merits of the disputeSection 10(k) of the Act requires the Board to make an affirmativeaward of the disputed work, after giving due consideration to variousrelevant factors.The following factors are pertinent to the issue ofthe work assignment in the instant case :1.Collective-bargaining agreementsAt all times material herein the Laborers and the Company wereparties to a collective-bargaining agreement covering the employeesto whom the Company assigned the work in dispute, and describingas among the work to be performed by such employees the construction INT'L BROTHERHOOD BOILERMAKERS, ETC., LOCAL 101421of "Water Supply Propects" and "Pipelines."On the other hand,the Company has no contract with Respondent and employs noboilermakers.2.Works and skills involvedThe record reveals that the work in dispute is primarily unskilledand that no skills peculiar to boilermakers are involved.To the con-trary,laborers have performed the disputedwork to thesatisfactionof both the Company and the Bechtel Corporation,which is inspectingthe project for the cities of Aurora and Colorado Springs.We find,therefore,that the Employer's assignment of the work to laborers isconsistent with the skillsinvolved.3.Efficiency of operationsAlthough employees represented by both unions can perform thedisputed work, the integrated nature of all phases of the work on bothconcrete and steel pipe requires that the various operations involvedbe closely coordinated.As previously noted, laborers are presentlyperforming without dispute all work on concrete pipe.Respondentclaims only work on the steel pipe,the grantingof which wouldunduly fragmentize the work tasks on the project. Since, as notedpreviously,the various sections of concrete and steehpipe are manu-factured for installation at specific locations and -cannot be inter-changed, the efficiency inherent in the laborers'performance of thedisputed work lies in the fact that they, unlike boilermakers,can workon concrete pipe sections at those locations where none of the 12sections of steel pipe is involved,and thus function continuously onthe entire length of the construction project.Also,an award of thework on steel pipe to Respondent may result in the necessity of hiringa boilermaker foreman in addition to the present laborer foremanfor each crew,an arrangement which would result in unnecessarycosts to the Company and a likely division of authority within thecrews.Therefore,since the work involved can be performed moreefficiently when done as a continuous,integrated operationby a singleemployee group, we findthat the Company'sassignment of thedisputed work to laborers is consistentwiththe efficiency of itsoperation S.34.Company, area, and industry practiceThe Company, having been created as a joint venture for the purposeof constructing the pipeline involved herein, has no separate pastpractice with respect to the disputed work.Although Respondent8 See in this regardLocal 690, United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United States and Canada, AFL-CIO(Pipe Linings,Inc.),150 NLRB 496. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDintroduced evidence indicating that it has performed the welding ofsteel pipe for employers within the State of Colorado and elsewhere,itwas admitted that, on all such jobs, only steel pipe was involved.The Company argues, and we agree, that it is significant that Respond-ent has failed to show that it has performed the disputed work onprojects involving, as here, the intermittent installation of both steeland concrete pipe.Therefore, since the evidence introduced byRespondent does not relate to projects fully comparable to thatinvolved herein, the Board finds that these factors do not supporteither party.5.Joint Board award ,Respondent relies upon the Joint Board decision of January 5, 1965,awarding the disputed work to it, and contends that this award shoulddetermine the dispute before us.However, the Employer was nota party to an agreement that would bind it to accept awards of theJoint Board, and it did not participate in the Joint Board proceedingupon which Respondent relies.Under these circumstances, the JointBoard award is merely one of the factors to be considered in makingour determination .4Although we have considered the Joint Boardaward as a relevant factor, we find that it sheds little light on thedetermination we must make because it discloses no reasoned basisfor the conclusion it reaches.CONCLUSIONS AS TO THE MERITSOF THE DISPUTEUpon consideration of all pertinent factors appearing in the record,we shall assign the disputed work to the Laborers, principally on thebasis of their collective-bargaining agreement with the Company,the efficiency with which the laborers can accomplish the integratedwork tasks involved, their ability to perform the disputed work, andthe assignment of the Employer.We shall, accordingly, determinethe instant jurisdictional dispute by deciding that laborers, ratherthan boilermakers, are entitled to the work in dispute. In makingthis determination, we are assigning the work to employees who arerepresented by the Laborers but not to that Union or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Relations Act,as amended, and upon the basis of the foregoing findings and theentire record in this proceeding, the National Labor Relations Boardmakes the following Determination of Dispute.4Locai 690, United Association of Journeymen and Apprentices of the Plumbing andPipe Pitting Industry,etc., supra. TEXAS INDUSTRIES, INC.4231.The laborers currently employed by Metropolitan-Gill-Teconwho are represented by Colorado Laborers' District Council, affiliatedwith the International Hod Carriers, Building and Common Laborers'Union of America, AFL-CIO, are entitled to perform the disputedwork of unloading, handling, fitting, and welding of steel pipe beinginstalled byMetropolitan-Gill-Teton on the Homestake project atBuena Vista, Colorado.2. International Brotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths, Forgers and Helpers, AFL-CIO, Local Union No. 101,is not entitled, by means proscribed by Section 8(b) (4) (D) of theAct, to force or require the Company to assign the above-describeddisputed work to boilermakers.3.Within 10 days of the date of this Decision and Determination ofDispute, International Brotherhood of Boilermakers, Iron Shipbuild-ers,Blacksmiths, Forgers and Helpers, AFL-CIO, Local Union No.101, shall notify the Regional Director for Region 27, in writing,whether it will refrain from forcing or requiring the Company, bymeans proscribed by Section 8(b) (4) (D), to assign the work in dis-pute to boilermakers rather than laborers.Texas Industries,Inc.andDallas General Drivers, Warehouse-men & Helpers,Local No.745, affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Help-ers of America.Case No. 16-CA-2130.December 29,1965DECISION AND ORDEROn June 8, 1965, Trial Examiner Maurice S. Bush issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision with a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial156 NLRB No. 42.